ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-05-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA vy. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 10 MAY 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 10 MAT 1984
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Provisional Measures,
Order of 10 May 1984, I.C.J. Reports 1984, p. 169.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), mesures conservatoires,
ordonnance du 10 mai 1984, C.I.J. Recueil 1984, p. 169.

 

Sales number 499
Ne de vente :

 

 

 
1984
10 May
General List
No. 70

169

INTERNATIONAL COURT OF JUSTICE
YEAR 1984

10 May 1984

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present : President ELIAS ; Vice-President SETTE-CAMARA ; Judges LACHS,
Morozov, NAGENDRA SINGH, RUDA, MOSLER, ODA, AGO, EL-
KHANI, SCHWEBEL, Sir Robert JENNINGS, DE LACHARRIERE,
MBAYE, BEDJAOU! ; Registrar TORRES BERNARDEZ.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the Republic of Nicaragua filed in
the Registry of the Court on 9 April 1984, instituting proceedings against
the United States of America in respect of a dispute concerning respon-
sibility for military and paramilitary activities in and against Nicara-
gua ;

Makes the following Order :

1. Whereas in the above-mentioned Application the Republic of Nica-
ragua, invoking the declarations of acceptance of the jurisdiction of the

4.
170 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

Court deposited by both States under Article 36 of the Statute of the Court,
recounts a series of events over the period from March 1981 up to the
present day, as a result of which Nicaragua claims to have suffered
grievous consequences, and claims that

“the United States of America is using military force against Nica-
ragua and intervening in Nicaragua’s internal affairs, in violation of
Nicaragua’s sovereignty, territorial integrity and political indepen-
dence and of the most fundamental and universally-accepted princi-
ples of international law” ;

and whereas, on the basis of the facts alleged in the Application, it requests
the Court to adjudge and deciare :

“(a) That the United States, in recruiting, training, arming, equip-
ping, financing, supplying and otherwise encouraging, support-
ing, aiding, and directing military and paramilitary actions in
and against Nicaragua, has violated and is violating its express
charter and treaty obligations to Nicaragua and, in particular, its
charter and treaty obligations under :

— Article 2 (4) of the United Nations Charter ;

~ Articles 18 and 20 of the Charter of the Organization of
American States ;

— Article 8 of the Convention on Rights and Duties of
States ;

— Article I, Third, of the Convention concerning the Duties and
Rights of States in the Event of Civil Strife.

(b) That the United States, in breach of its obligation under general
and customary international law, has violated and is violating the
sovereignty of Nicaragua by :

— armed attacks against Nicaragua by air, land and sea ;

— incursions into Nicaraguan territorial waters ;

— aerial trespass into Nicaraguan airspace ;

— efforts by direct and indirect means to coerce and intimidate
the Government of Nicaragua.

(c) That the United States, in breach of its obligation under general
and customary international law, has used and is using force and
the threat of force against Nicaragua.

(d) That the United States, in breach of its obligation under general
and customary international law, has intervened and is inter-
vening in the internal affairs of Nicaragua.

(e) That the United States, in breach of its obligation under general
and customary international law, has infringed and is infringing
the freedom of the high seas and interrupting peaceful maritime
commerce.
171 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

(f) That the United States, in breach of its obligation under general
and customary international law, has killed, wounded and kid-
napped and is killing, wounding and kidnapping citizens of
Nicaragua.

(g) That, in view of its breaches of the foregoing legal obligations, the
United States is under a particular duty to cease and desist
immediately :

From all use of force — whether direct or indirect, overt or covert
— against Nicaragua, and from all threats of force against Nica-
ragua ;

from all violations of the sovereignty, territorial integrity or
political independence of Nicaragua, including all intervention,
direct or indirect, in the internal affairs of Nicaragua ;

from all support of any kind — including the provision of train-
ing, arms, ammunition, finances, supplies, assistance, direction
or any other form of support — to any nation, group, organiza-
tion, movement or individual engaged or planning to engage in
military or paramilitary actions in or against Nicaragua ;

from all efforts to restrict, block or endanger access to or from
Nicaraguan ports ;

and from all killings, woundings and kidnappings of Nicaraguan
citizens.

(h) That the United States has an obligation to pay Nicaragua, in its
own right and as parens patriae for the citizens of Nicaragua,
reparations for damages to person, property and the Nicaraguan
economy caused by the foregoing violations of international law
in a sum to be determined by the Court. Nicaragua reserves the
right to introduce to the Court a precise evaluation of the dam-
ages caused by the United States” ;

2. Having regard to the request dated 9 April 1984 and filed in the
Registry the same day, whereby the Republic of Nicaragua, relying on
Article 41 of the Statute of the Court and Articles 73, 74, 75 and 78 of the
Rules of Court, urgently requests the Court to indicate the following
provisional measures to be in effect while the Court is seised of the case
introduced by the above-mentioned Application :

“_ That the United States should immediately cease and desist from
providing, directly or indirectly, any support — including train-
ing, arms, ammunition, supplies, assistance, finances, direction or
any other form of support — to any nation, group, organization,
172 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

movement or individual engaged or planning to engage in mili-
tary or paramilitary activities in or against Nicaragua ;

— That the United States should immediately cease and desist from
any military or paramilitary activity by its own officials, agents or
forces in or against Nicaragua and from any other use or threat of
force in its relations with Nicaragua” ;

3. Whereas on 9 April 1984, the day on which the Application and
request for the indication of provisional measures were received in the
Registry, the Government of the United States of America was notified of
the filing of the Application and request, in accordance with Article 40,
paragraph 2, of the Statute of the Court ;

4. Whereas, pursuant to Article 40, paragraph 3, of the Statute and
Article 42 of the Rules of Court, copies of the Application were trans-
mitted to the Members of the United Nations and to other States entitled
to appear before the Court ;

5. Whereas, taking into account that the Court does not include upon
the Bench a judge of Nicaraguan nationality, the Agent of the Republic of
Nicaragua informed the.Court, by a letter dated 17 April 1984, that his
Government intended to abstain from exercising the right to choose a
judge ad hoc, conferred by Article 31, paragraph 2, of the Statute of the
Court, in respect of the proceedings relating to the present request for
provisional measures, but reserved the right to do so in respect of other
proceedings in the present case ;

6. Whereas on 13 April 1984 a letter, dated the same day, was received in
the Registry from the Ambassador of the United States of America in The
Hague whereby the Government of the United States appointed an Agent
for the purposes of the case, and (inter alia) indicated its firm conviction
that the Court was without jurisdiction to deal with the Application, and
was a fortiori without jurisdiction to indicate the provisional measures
requested by Nicaragua, and requested the Court to remove the case from
the list ; and whereas by a further letter dated 23 April 1984 the Agent of
the United States of America brought to the notice of the Court informa-
tion which, in the contention of the United States, established that the
instruments relied on by Nicaragua to found jurisdiction could not serve as
basis of jurisdiction, and requested the Court to take an “immediate
decision which will preclude any further proceedings” on the Application
or the request for provisional measures ; and whereas the Court, taking
into account the contents of a letter dated 24 April 1984 from the Agent of
Nicaragua, decided on 24 April 1984 that it had then no sufficient basis for
acceding to that request or the earlier request for removal of the case from
the list ;

7. Having heard the oral observations on the request for provisional
measures presented at public hearings held on 25 and 27 April 1984 by the
following representatives : on behalf of the Republic of Nicaragua : H.E.
173 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

Mr. Carlos Argiielio Gomez, Agent ; The Hon. Abram Chayes ; and Pro-
fessor Ian Brownlie, Q.C., F.B.A.; on behalf of the United States of
America : The Hon. Davis R. Robinson, Agent ; Mr. Daniel W. McGov-
ern, Deputy-Agent ; and Mr. Michael G. Kozak ;

8. Having taken note that the Republic of Nicaragua, at the hearings of
25 April 1984, submitted as follows :

on the question of jurisdiction :

“The Republic of Nicaragua submits : first, that the United States
Declaration of 26 August 1946, in its original form, remained in force
at the time of the making of the Nicaraguan Application of 9 April
1984,

Secondly, that the jurisdictional factor should be related to the
issues of irreparable prejudice and urgency in proceedings concerning
interim measures ; and thirdly, that without prejudice to the fore-
going, the jurisdictional factor in this case is conducive to the exercise
of the power to order interim measures” ;

on the provisional measures :

“Nicaragua therefore submits that the Court should issue an order
indicating the following interim measures of protection as specified in
our request.

First, that the United States should immediately cease and desist
from providing directly or indirectly any support including training,
arms, ammunition, supplies, assistance, finances, direction or any
other form of support to any nation, group, organization, movement
or individual engaged or planning to engage in military or para-
military activities in or against Nicaragua . . . then, that the United
States should immediately cease and desist from any military or para-
military activity by its own officials, agents or forces in or against
Nicaragua and from any other use or threat of force in its relations
with Nicaragua.

Finally, the Court should indicate that the United States should
take no action that would have the effect of extending or aggravating
the situation pending further consideration of this case by the
Court” ;

9. Having taken note that the United States of America, at the hearings
of 27 April 1984, submitted as follows :

“The United States believes that the Court . . . lacks jurisdiction in
limine. The United States raises this lack of jurisdiction as a plea in bar
of fundamental importance . . ”

“In sum, under these circumstances the United States submits that
this Court should not proceed on Nicaragua’s Application and most
certainly should not indicate provisional measures.”
174 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

“The United States therefore respectfully reiterates its request to
the Court that these proceedings on Nicaragua’s Application and
request for the indication of provisional measures be terminated for
once and for al!” ;

10. Whereas the Republic of Nicaragua claims to found the jurisdiction
of the Court to entertain the present case upon declarations made by the
Parties accepting the compulsory jurisdiction of the Court under Article
36, paragraph 2, of the Statute of the Court, namely, on the one hand, a
declaration made by the United States of America on 14 August 1946 and
deposited with the Secretary-General of the United Nations on 26 August
1946 ; and on the other hand a declaration made by the Republic of
Nicaragua on 24 September 1929 recognizing the compulsory jurisdiction
of the Permanent Court of International Justice, which, it is claimed,
continues in force and is deemed, as between parties to the Statute of the
International Court of Justice, to be an acceptance of the compulsory
jurisdiction of that Court, by virtue of Article 36, paragraph 5, of its
Statute ; and whereas the declaration of Nicaragua is unconditional and
without reservations, and without limit of time, while that of the United
States of America is subject, inter alia, to a proviso that is not to apply
to

“(c) disputes arising under a multilateral treaty, unless (1) all parties
to the treaty affected by the decision are also parties to the case
before the Court, or (2) the United States of America specially
agrees to jurisdiction” ;

and to a proviso that it “shall remain in force for a period of five years and
thereafter until the expiration of six months after notice may be given to
terminate” the declaration ;

11. Whereas on 6 April 1984 the Government of the United States of
America deposited with the Secretary-General of the United Nations a
declaration referring to the declaration deposited on 26 August 1946 and
stating that :

“the aforesaid declaration shall not apply to disputes with any Central
American State or arising out of or related to events in Central
America, any of which disputes shall be settled in such manner as the
parties to them may agree.

Notwithstanding the terms of the aforesaid declaration, this pro-
viso shall take effect immediately and shall remain in force for two
175 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

years, so as to foster the continuing regional dispute settlement pro-
cess which seeks a negotiated solution to the interrelated political,
economic and security problems of Central America” ;

12. Whereas in the letter from its Ambassador at The Hague to the
Registrar dated 13 April 1984, the United States Government stated that it
was

“of the firm view that, under the terms of the United States Decla-
ration of August 14, 1946, assenting to jurisdiction of the Court, and
its communication of April 6, 1984, the Court lacks jurisdiction to
consider the application of the Government of Nicaragua”, and that
“a fortiori the Court lacks jurisdiction to indicate the provisional
measures requested by the Government of Nicaragua” ;

13. Whereas by the letter dated 23 April 1984, referred to above, the
Agent of the United States brought to the notice of the Court information
and material which, in the contention of the United States, established that
Nicaragua never ratified the Protocol of Signature of the Statute of the
Permanent Court of International Justice, and submitted that accor-
dingly

“the declaration which Nicaragua made on 24 September 1929 pur-
porting to accept the Optional Clause never entered into force. As a
result, Nicaragua never accepted the compulsory jurisdiction of the
Permanent Court. Consequently, Article 36, paragraph 5, of the Sta-
tute of the International Court of Justice is inapplicable, and cannot
serve as the basis of jurisdiction over the Application and the claims
contained therein or over the Request” ;

and whereas it was on the basis of that contention that the Government of
the United States requested the Court to take “an immediate decision
which will preclude any further proceedings on the Application and the
claims contained therein”, or on the request for provisional measures ;

14. Whereas by a letter dated 24 April 1984 the Agent of Nicaragua
asserted that “Nicaragua ratified in due course the Protocol of Signature of
the Statute of the Permanent Court” and added that apart from Nicara-
gua’s declaration of 1929, “there are in force other treaties which pro-
vide this Court jurisdiction over the Application” ; whereas however no
specification or citation of such treaties was provided ;

15. Whereas on 24 April 1984 the Court decided that it had then no
sufficient basis for acceding to the request of the United States immedi-
ately to preclude any further proceedings, or to the request contained in the
letter from the United States Agent of 13 April 1984 that the Court should
remove the case from the list ;

16. Whereas during the hearings counsel for Nicaragua stated that “the
Protocol of Signature of [the Statute of] the Permanent Court was ratified
by the relevant organs of the Constitution of Nicaragua” ; whereas counsel

10
176 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

for Nicaragua also drew attention, as relevant to the asserted legal validity
of the Nicaraguan declaration of 1929, to its inclusion in the Yearbook of
the Court, the mention of Nicaragua as a State accepting the compulsory
jurisdiction of the Court in the United States official publication Treaties
in Force and “the standard United Nations Information Book on the
International Court”, and to the reliance on the 1929 declaration by
Honduras in its Application instituting the case concerning the Arbitral
Award Made by the King of Spain on 23 December 1906, the relevant
passage of which reads as follows :

“Nicaragua has also declared that she recognized the compulsory
jurisdiction of the Permanent Court of International Justice. This
declaration was dated 24 September 1929. By a Decree dated 14
February 1935, the Senate of Nicaragua ratified the Statute and the
Protocol of the Permanent Court of International Justice. On 11 July
1935, a similar decision was taken by the Chamber of Deputies (Of-
ficial Gazette, Organ of the Government of Nicaragua. Year 39, No.
130, page 1033, and No. 207, page 1674). On 29 November 1939, the
Secretary-General of the League of Nations received a telegram
signed ‘Relaciones’, notifying him of the ratification by Nicaragua of
the Statute and Protocol of the Court. Having regard to these facts,
the declaration of 1929 entered into force and continues to be valid by
virtue of Article 36, para. 5, of the Statute of the International Court
of Justice.” (1. CJ. Pleadings, Case concerning the Arbitral Award made
by the King of Spain on 23 December 1906 (Honduras v. Nicaragua),
Vol. I, 1960, pp. 8-9 (translation)) ;

17. Whereas the Government of the United States of America has
brought to the notice of the Court information and material to show that
no instrument of ratification of the Protocol of Signature of the Permanent
Court of International Justice Statute was ever deposited with the Secre-
tary-General of the League of Nations ; whereas that material includes a
telegram, referred to in the last Report of the Permanent Court (P.CIJ.,
Series E, No. 16, p. 331), received in November 1939 by the Secretariat of
the League of Nations from the Foreign Ministry of Nicaragua, announ-
cing the ratification of the Protocol of Signature and indicating that the
instrument of ratification was to follow ; the file of the League of Nations
Secretariat on the matter, containing the 1939 telegram but showing no
receipt of any such instrument, and containing also a letter from the Acting
Legal Adviser of the League to the Government of Nicaragua, stating that
deposit of the instrument of ratification was necessary “to establish effec-
tively the obligation” ; a letter of 1943 from the United States Ambassador
in Managua, recounting that the Foreign Minister of Nicaragua had
informed the Ambassador that a 1935 Decree for ratification had never
been published in the Nicaraguan official journal La Gaceta, as required
for its entry into force ; and whereas the Agent of the United States stated
that an examination of La Gaceta for the period 1943 to 1946 showed no
trace of the publication of any such Decree ; whereas the United States,

li
177 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

referring to the mention of the Declaration of Nicaragua in the Yearbook
of the Court, has drawn attention to the footnote included in that publi-
cation from 1955-1956 onwards ; and whereas the United States accord-
ingly contends that Nicaragua either never ratified the Protocol of Signa-
ture, or at all events never took the step of depositing an instrument of
ratification of the Protocol of Signature prior to the dissolution of the
League of Nations on 18 April 1946, that Nicaragua therefore never
became a party to the Statute of the Permanent Court, that as a result the
1929 declaration of acceptance of jurisdiction never came into force, and
that accordingly Nicaragua cannot be deemed to have accepted the com-
pulsory jurisdiction of this Court under Article 36, paragraph 5, of the
Statute of the Court ;

18. Whereas the Court notes that the Declaration in the Yearbook was
accompanied, respectively, in the volumes for 1947-1948, 1948-1949 and
1949-1950 and in the volumes from 1955-1956 onwards, by the following
footnotes :

“Declaration made under Article 36 of the Statute of the Perma-
nent Court of International Justice and deemed to be still in force
(Art. 36 (5) of the Statute of the present Court).” (C.J. Yearbook
1947-1948, p. 39 ; 1948-1949, p. 37 ; 1949-1950, p. 41. See also ibid,
1946-1947, p. 111.)

“According to a telegram dated November 29th, 1939, addressed to
the League of Nations, Nicaragua had ratified the Protocol of Sig-
nature of the Statute of the Permanent Court of International Justice
(December 16th, 1920), and the instrument of ratification was to
follow. It does not appear, however, that the instrument of ratification
was ever received by the League of Nations.” (LCJ. Yearbook 1955-
1956, p. 195. See also ibid., 1946-1947, p. 210);

19. Whereas in his oral reply, the Agent of Nicaragua assured the Court
that the ratification of the Protocol of Signature of the Statute of the
Permanent Court of International Justice was decided, following approval
by the President of the Republic of Nicaragua, by the Senate and the
Chamber of Deputies in 1935, and the necessary publications effected in
La Gaceta ; that the statement of the United States Ambassador in Nica-
ragua in 1943 was wrong, and the opinion of the Ambassador was of no
value as to Nicaraguan law ; whereas the Agent also stated that “When the
Statute of the [Permanent] Court became a law of Nicaragua, this fact was
notified to the Secretary [General] of the League of Nations” in 1939, and
referring to the start of the Second World War, he observed that “There are
quite obvious reasons why this ratification may not have reached Geneva
at the time” ;

20. Whereas on the basis of its contentions set out above the United

12
178 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

States submits that the jurisdictional instrument of the Applicant is lack-
ing entirely, that this is an issue which can and must be addressed imme-
diately by the Court, and that

“Unless Nicaragua can plainly show the Court that it deposited its
instrument of ratification to the Protocol of Signature with the League
of Nations before April 1946, or that it deposited with the Secretary-
General of the United Nations, prior to the filing of its Application on
9 April 1984, a declaration pursuant to Article 36 (2) and (4) of this
Court’s Statute, these proceedings must be terminated immediately
and the Application and request removed from the Court’s List” ;

21. Whereas the Court undoubtedly possesses, and has in the past
exercised, a power summarily to remove a case from the General List in
circumstances in which the Applicant — while inviting the State named as
Respondent to accept jurisdiction ad hoc — itself concedes that there is no
subsisting title of jurisdiction ; whereas however in the present case the
Applicant has indicated a subsisting title of jurisdiction, namely the
United States acceptance of compulsory jurisdiction dated 26 August
1946 ; whereas the question is thus not whether a jurisdictional instrument
exists, but whether Nicaragua, having deposited a declaration of accep-
tance of the jurisdiction of the Permanent Court of International Justice,
can claim to be a “State accepting the same obligation” within the meaning
of Article 36, paragraph 2, of the Statute, so as to invoke the United States
declaration notwithstanding the fact that, as it appears, no instrument of
ratification by Nicaragua of the Protocol of Signature of the Statute of the
Permanent Court was received by the League of Nations ; whereas the
Court considers that where the contentions of the parties disclose a “dis-
pute as to whether the Court has jurisdiction”, in accordance with Article
36, paragraph 6, of the Statute, “the matter shall be settled by the decision
of the Court”, that is to say by a judicial decision stating the reasons on
which it is based and rendered after fully hearing the parties; whereas
therefore the Court is unable to accede to the request of the United States
of America summarily to remove the case from the list ;

22. Whereas the United States of America further relies on the decla-
ration deposited on 6 April 1984, and contends that that declaration is a
valid suspension or modification of the United States declaration of 26
August 1946, and that since the dispute which the Republic of Nicaragua
seeks to bring before the Court by its Application falls squarely within the
terms of the exclusion of “disputes with any Central American State or
arising out of or related to events in Central America”, for that reason the
1946 declaration is ineffective to confer jurisdiction on the Court to
entertain the present case ; |

23. Whereas counsel for Nicaragua has drawn attention to the fact that
the United States declaration of 1946 was subject to the proviso, noted in
paragraph 10 above, that six months’ notice was required to terminate it,
and contends that

13
179 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

“First, the principles of the law of treaties apply generally to the
modification and termination of declarations of acceptance of juris-
diction under the optional clause. Secondly, a declaration which lays
down express conditions for termination or modification cannot be
terminated or modified except on those conditions or on some other
ground recognized in the law of treaties. Thirdly, the conditions laid
down in respect of termination or modification must also be com-
patible with the Statute of the Court. Fourthly, the United States
[declaration] of 6 April [1984] is an invalid attempt to modify or vary
the existing United States Declaration which has been neither validly
varied nor terminated and thus remains in force. Fifthly, and alter-
natively, the [declaration] of 6 April [1984] has the effect of termi-
nating the original Declaration but ... on its express terms that ter-
mination can only take effect six months after notice” ;

whereas the reply of the United States is that the period of six months’
notice applies only to termination of the 1946 declaration, and the decla-
ration of 6 April 1984 “did not terminate or purport to terminate the 1946
Declaration” ; that the United States had the right to modify or suspend
the operation of its 1946 declaration and “was entitled, before Nicaragua
filed its Application, to qualify its 1946 Declaration in any respect,
including suspension of the operation of the six-month notice provision” ;
that the Nicaraguan declaration of 1929, assuming it had any validity, was
“immediately terminable”, and that “in accordance with the principle of
reciprocity”, the United States “was, therefore, entitled to introduce a
temporal qualification into its declaration with immediate effect” ;

24. Whereas on a request for provisional measures the Court need not,
before deciding whether or not to indicate them, finally satisfy itself that it
has jurisdiction on the merits of the case, or, as the case may be, that an
objection taken to jurisdiction is well-founded, yet it ought not to indicate
such measures unless the provisions invoked by the Applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be founded ;

25. Whereas the Court, having given the matter the fullest consideration
compatible with the requirements of urgency imposed by a request for the
indication of provisional measures, finds that Nicaragua, as authorized by
the second paragraph of Article 36 of the Statute of the Permanent Court
of International Justice, made, on 24 September 1929, following its sig-
nature of the Protocol to which that Statute was adjoined, an uncondi-
tional Declaration recognizing the compulsory jurisdiction of the Perma-
nent Court, in particular without condition as to ratification and without
limit of time, but it has not so far been established to the Court’s satis-
faction that Nicaragua ever deposited an instrument of ratification of that

14
180 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

Protocol ; whereas however the Court is not convinced, by the arguments
so far addressed to it, that the absence of such effective ratification
excluded the operation of Article 36, paragraph 5, of the Statute of the
present Court, and prevented the transfer to the present Court of the
declaration as a result of the consent thereto given by Nicaragua which,
having been represented at the San Francisco Conference, signed and
ratified the Charter and thereby accepted the Statute in which Article 36,
paragraph 5, appears (see Aerial Incident of 27 July 1955 (Israel v. Bul-
garia), .C.J. Reports 1959, p. 142; Temple of Preah Vihear, Preliminary
Objections, I.C.J. Reports 1961, p. 17) ;

26. Whereas the Court will not now make any final determination of the
question of the present validity or invalidity of the declaration of 24
September 1929, and the question whether or not Nicaragua accordingly
was or was not, for the purpose of Article 36, paragraph 2, of the Statute of
the Court a “State accepting the same obligation” as the United States of
America at the date of filing of the Application, so as to be able to rely on
the United States declaration of 26 August 1946, nor of the question
whether, as a result of the declaration of 6 April 1984, the present Appli-
cation is excluded from the scope of the acceptance by the United States of
the compulsory jurisdiction of the Court ; whereas however the Court
finds that the two declarations do nevertheless appear to afford a basis on
which the jurisdiction of the Court might be founded ;

* *

27. Whereas by the terms of Article 41 of the Statute the Court may
indicate provisional measures only when it considers that circumstances so
require to preserve the rights of either party ;

28. Whereas the circumstances alleged by the Republic of Nicaragua
which in its submission require the indication of provisional measures in
the present case are stated in the request filed on 9 April 1984 as fol-
lows :

“_ The United States is presently engaged in the use of force and the
threat of force against Nicaragua through the instrumentality of a
mercenary army of more than 10,000 men, recruited, paid, equip-
ped, supplied, trained and directed by the United States, and by
means of the direct action of personnel of the Central Intelligence
Agency and the U.S. armed forces. The United States has publicly
accepted responsibility for these activities.

— These activities have already resulted in the deaths of more than
1,400 Nicaraguans, military and civilian, serious injury to more
than 1,700 others, and $200,000,000 in direct damage to pro-
perty.

— The object of these activities, as admitted by the President of the
United States, senior U.S. officials and members of Congress, is to

15
181 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)
overthrow or at least destabilize the Government of Nicaragua.

— The activities of the United States are not mere isolated incursions
or incidents. They are part of a continuing and organized cam-
paign of unlawful use of force that, from its beginnings in 1981,
has steadily expanded — and is continuing to expand — in size,
scope and intensity and in the grievous losses of life and property
inflicted on Nicaragua and its people.

— These activities are mounting in intensity and destructiveness as
this case is filed. In March, 1984, 6,000 U.S.-backed mercenaries
initiated the largest assault to date on Nicaraguan territory. Heavy
fighting is still taking place, and casualties are high.

— Simultaneously with their assault, the mercenary forces an-
nounced that they had mined the Nicaraguan ports of Corinto,
Puerto Sandino and El Bluff, as part of an effort to cut off
Nicaragua economically from the rest of the world. Five foreign
commercial vessels have already been disabled by exploding
mines, and many others have cancelled scheduled shipments to
and from Nicaragua for fear of the mines. Taken together with the
previous bombings of international airports, these new actions
represent not only an effort to cut Nicaragua’s vital trade and
communications with the outside world, but constitute a mortal
hazard to third parties engaged in peaceful international com-
merce and travel.

— As this request is filed, the U.S. Administration is seeking and the
Congress is considering $21,000,000 in additional funding to con-
tinue and to further escalate this campaign of military and para-
military activities against Nicaragua” ;

29. Whereas in support of its allegations, the Government of Nicara-
gua has produced affidavits sworn by its Foreign Minister and its Vice-
Minister of the Interior ; a memorandum allegedly addressed to the Uni-
ted States Embassy in Honduras by the “mercenary leaders — the Task
Force Commanders of the FDN and MISURAS?” ; United States legisla-
tive measures ; texts of statements made in public or to the press by the
President of the United States and senior officials of the United States
administration ; and a large number of reports in newspapers and reviews
published in the United States ;

30. Whereas so far as the factual correctness of the allegations made
against it is concerned, the Government of the United States of America, in
view of its contention that the Court totally lacks jurisdiction in this case,
has stated “The United States does not intend to engage in a debate

16
182 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

concerning the facts alleged by Nicaragua, given the absence of jurisdic-
tion”, but that “The United States does emphasize that it has admitted no
factual allegations of Nicaragua whatsoever” ; whereas however counsel
for the United States has alleged that Nicaragua is itself deeply involved in
insurgencies in neighbouring countries, in furtherance of its “active pro-
motion for ‘revolution without frontiers’ throughout Central America”,
and has been engaged in a continuing traffic in weapons ; that Nicaragua’s
armed forces have conducted open armed attacks across its borders, as a
result of which Honduras and Costa Rica have repeatedly protested ; and
that Nicaragua’s neighbours have turned to the United States for security
assistance, and there has been increased co-operation among those coun-
tries in collective self-defence measures ; whereas in reply, the Agent of
Nicaragua has contended that neither the United States, nor other States
referred to, have made any claim of self-defence, individual or collec-
tive ;

31. Whereas the Court has available to it considerable information
concerning the facts of the present case, including official statements of
United States authorities ; whereas, the Court, in the context of the present
proceedings on a request for provisional measures, has in accordance with
Article 41 of the Statute to consider the circumstances drawn to its atten-
tion as requiring the indication of provisional measures, but cannot make
definitive findings of fact, and the right of the respondent State to dispute
the facts alleged and to submit arguments in respect of the merits must
remain unaffected by the Court’s decision ;

32. Whereas the power of the Court to indicate provisional measures
under Article 41 of the Statute has as its object to preserve the respective
rights of either party pending the decision of the Court ; and whereas the
legal rights for the protection of which Nicaragua claims that provisional
measures are required are stated by it to be as follows :

66

— the rights of Nicaraguan citizens to life, liberty and security ;

— the right of Nicaragua to be free at all times from the use or threat
of force against it by a foreign state ;

— the right of sovereignty of Nicaragua ;

— the right of Nicaragua to conduct its affairs and to determine
matters within its domestic jurisdiction without interference or
intervention by any foreign state ;

— the right of self-determination of the Nicaraguan people” ;

and whereas furthermore the Republic of Nicaragua claims that the urgent
need for the requested measures is shown by the fact that “the lives and
property of Nicaraguan citizens, the sovereignty of the State and the health
and progress of the economy are all immediately at stake”, that the United
States has given no indication that it is willing to “desist from its unlawful
actions”, but is seeking the resources to continue and intensify its activi-
ties ;

17
183 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

33. Whereas the letter from the United States Ambassador in The
Hague dated 13 April 1984 contained also the following passage :

“The United States notes that the allegations of the Government of
Nicaragua comprise but one facet of a complex of interrelated poli-
tical, social, economic and security matters that confront the Central
American region. Those matters are the subject of a regional diplo-
matic effort, known as the ‘Contadora Process’, which has been
endorsed by the Organization of American States, and in which the
Government of Nicaragua participates. This process is strongly sup-
ported by the United States as the most appropriate means of resolv-
ing this complex of issues, consistent with the United Nations Charter
and the Charter of the Organization of American States, in order to
achieve a durable peace in the region. The concern of the United
States is that bilateral judicial proceedings initiated by Nicaragua
would impede this ongoing multilateral diplomatic process.”

On this basis, the United States contends that the indication of the pro-
visional measures requested by Nicaragua would be “particularly inap-
propriate at this time”, explaining that

“In the present situation in Central America, the indication of such
measures could irreparably prejudice the interests of a number of
states and seriously interfere with the negotiations being conducted
pursuant to the Contadora process” ;

34, Whereas during the oral proceedings counsel for the United States
supplied the Court, by way of background information, with a brief history
of recent events in the Central American region, and informed the Court
that, in the context of the search for a means of addressing the complex and
interrelated problems of Central America,

“through the efforts of the Central American States themselves, other
States in the region, the Organization of American States, and the
United Nations, a region-wide negotiating process has been initiated
and reinforced. This regional process, known as the ‘Contadora pro-
cess’, has been accepted by all of the parties concerned, including
Nicaragua. It has made substantial progress towards the achievement
of a comprehensive and enforceable resolution of the multi-faceted
problems of Central America” ;

whereas, as the Court was informed, at a conference in October 1982 in San
José, Costa Rica, a final Act was adopted formulating proposals for
dealing on a comprehensive basis with the problems of instability in the
region ; in January 1983 representatives of Mexico, Panama, Colombia
and Venezuela met on the island of Contadora in Panama, and these
States, the “Contadora group” succeeded in bringing together, in May
1983, the five Central American States, including Nicaragua ; whereas the

18
184 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

process of negotiating commenced in this way is continuing, and has been
endorsed by United Nations Security Council resolution 530 of 19 May
1983 and General Assembly resolution 38/10 of 11 November 1983 ;

35. Whereas at the hearings, it was explained that the United States
contends that the Court should deny the request for the indication of
provisional measures in this case for a number of “compelling reasons”
additional to that of lack of jurisdiction, the first being that

“the other States of Central America have stated their view that
Nicaragua’s request for the indication of provisional measures
directly implicates their rights and interests, and that an indication
of such measures would interfere with the Contadora negotiations.
These other Central American States are indispensable parties in
whose absence this Court cannot properly proceed” ;

and in support of this contention, the United States laid before the Court
copies, supplied by the Governments concerned, of telegrams addressed to
the Registrar of the Court by the Governments of Costa Rica and El
Salvador, and of a telex message addressed to the United Nations Secre-
tary-General by the Government of Honduras for transmittal to the
Registrar ; these communications, according to the United States, “make
it quite clear that Nicaragua’s claims are inextricably linked to the rights
and interests of those other States” ; whereas it is claimed that the Con-
tadora process “aims at stopping hostilities in all the affected countries
through verifiable security arrangements, and at the solution of all the
complex and interrelated social, economic and political issues”, and that to
grant the provisional measures requested, in whole or in part “can only
prejudice the ability of the other Central American States to have their
grievances, too, satisfied” ; whereas the United States further argued that
“Any decision to indicate the interim measures requested, or a decision on
the merits, would necessarily affect the rights of States not party to the
proceedings” ; and while reference was made in this respect to proviso (c)
to the United States declaration of 1946 as a total bar to the claims in this
case arising under multilateral conventions, it was contended that the
rule as to participation of every “indispensable party” is a general prin-
ciple ;

36. Whereas the second additional reason advanced by the United
_ States for the Court to deny the measures requested is that

“Contadora itself is a properly instituted regional process seeking
to resolve complex and interrelated social, political, and economic
issues, as well as security matters underlying the current turmoil in
Central America. This Court cannot take cognizance of Nicaragua’s
Application or indicate the interim measures Nicaragua requests

19
185 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

without detrimentally affecting that process in unpredictable and
irremediable ways” ;

and whereas the United States drew attention to Article 52 of the United
Nations Charter and Article 23 of the Charter of the Organization of
American States, as a result of which, it was argued, Nicaragua is bound by
a commitment to regional agencies and arrangements for the pacific set-
tlement of local disputes, which are comprehended by the Contadora
process, expressly endorsed by the OAS General Assembly, the United
Nations General Assembly, and the United Nations Security Council “as
an appropriate regional arrangement for resolving” disputes in the region ;
whereas the United States accordingly submits that Nicaragua is under a
good faith obligation to negotiate within the Contadora process ;

37. Whereas, lastly, the United States contends that the Court should
decline to indicate provisional measures on the ground that Nicaragua’s
request, “raising very fundamental questions, . .. strains incidental pro-
ceedings beyond any reasonable bounds”, and that

“Nicaragua’s Application appears on its face to request a definitive
legal determination regarding an alleged illegal use of armed force in
the midst of on-going hostilities. In the circumstances of this case,
where the United Nations and the Organization of American States
have approved the Contadora process, such questions regarding the
use of force during hostilities are more properly committed to reso-
lution by the political organs of the United Nations and of the
Organization of American States” ;

whereas the United States observes that “the primary responsibility for the
maintenance of international peace and security is assigned by the Charter
of the United Nations to the Security Council”, that Chapter VIII of the
Charter provides for regional arrangements for the maintenance of inter-
national peace and security, and that while all situations involving the
threat or use of force “necessarily involve Article 2 (4) and Article 51 of the
United Nations Charter or other issues of law or legally significant fact”,
nevertheless

“That does not mean that this Court can, or should, take cognizance
of the legal aspects of those situations in the midst of hostilities, and
while the political processes of the United Nations and the OAS are
still engaged” ;

38. Whereas the Government of Nicaragua has disputed the relevance
of the Contadora process to the present proceedings, explaining that

“While Nicaragua is actively participating in the Contadora pro-
cess, and will continue to do so, our legal claims against the United

20
186 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

States cannot be resolved, or even addressed, through that pro-
cess” ;

and Nicaragua further denies that these proceedings could prejudice the
legitimate rights of any other States, or disrupt the Contadora process ;
whereas the Agent of Nicaragua referred to previous decisions of the Court
as establishing the principle that the Court is not required to decline to take
cognizance of one aspect of a dispute merely because that dispute has other
aspects, and that the Court should not decline an essentially judicial task
merely because the question before the Court is intertwined with political
questions ;

39. Whereas in the light of the several considerations set out above, the
Court finds that the circumstances require it to indicate provisional mea-
sures, as provided by Article 41 of the Statute of the Court, in order to
preserve the rights claimed (see Fisheries Jurisdiction (United Kingdom v.
Iceland), Interim Protection, Order of 17 August 1972, I.C.J. Reports 1972,
pp. 17-18 ; Fisheries Jurisdiction (Federal Republic of Germany v. Iceland),
Interim Protection, Order of 17 August 1972, ibid., pp. 35-36) ;

40. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case or any questions relating to the merits themselves, and
leaves unaffected the right of the Governments of the United States of
America and the Republic of Nicaragua to submit arguments in respect of
such jurisdiction or such merits ;

41. For these reasons,
THE COURT,

A. Unanimously,

Rejects the request made by the United States of America that the
proceedings on the Application filed by the Republic of Nicaragua on
9 April 1984, and on the request filed the same day by the Republic of
Nicaragua for the indication of provisional measures, be terminated by the
removal of the case from the list ;

B. Indicates, pending its final decision in the proceedings instituted on
9 April 1984 by the Republic of Nicaragua against the United States of
America, the following provisional measures :

21
187 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

1. Unanimously,

The United States of America should immediately cease and refrain
from any action restricting, blocking or endangering access to or from
Nicaraguan ports, and, in particular, the laying of mines ;

2. By fourteen votes to one,

The right to sovereignty and to political independence possessed by the
Republic of Nicaragua, like any other State of the region or of the world,
should be fully respected and should not in any way be jeopardized by
any military and paramilitary activities which are prohibited by the
principles of international law, in particular the principle that States
should refrain in their international relations from the threat or use of
force against the territorial integrity or the political independence of
any State, and the principle concerning the duty not to intervene in
matters within the domestic jurisdiction of a State, principles embodied
in the United Nations Charter and the Charter of the Organization of
American States.

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Lachs,
Morozov, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Khani, Sir Robert
Jennings, de Lacharriére, Mbaye, Bedjaoui.

AGAINST : Judge Schwebel.

3. Unanimously,

The Governments of the United States of America and the Republic of
Nicaragua should each of them ensure that no action of any kind is
taken which might aggravate or extend the dispute submitted to the
Court. ;

4. Unanimously,

The Governments of the United States of America and the Republic of
Nicaragua should each of them ensure that no action is taken which
might prejudice the rights of the other Party in respect of the carrying
out of whatever decision the Court may render in the case ;

C. Unanimously,

Decides further that, until the Court delivers its final judgment in the
present case, it will keep the matters covered by this Order continuously
under review ;

D. Unanimously,

Decides that the written proceedings shall first be addressed to the
questions of the jurisdiction of the Court to entertain the dispute and of the
admissibility of the Application ;

And reserves the fixing of the time-limits for the said written proceed-
ings, and the subsequent procedure, for further decision.

22
188 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 10 V 84)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this tenth day of May, one thousand nine
hundred and eighty-four, in four copies, one of which will be placed in the
archives of the Court, and the others transmitted respectively to the Gov-
ernment of the United States of America, to the Government of the
Republic of Nicaragua, and to the Secretary-General of the United
Nations for transmission to the Security Council.

(Signed) T. O. ELtas,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judges Mos Ler and Sir Robert JENNINGS append a joint separate
opinion to the Order of the Court.

Judge SCHWEBEL appends a dissenting opinion to the Order of the
Court.

(Initialled) T.O.E.
(Initialled) S.T.B.

23
